DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 6, 2021 has been entered.
Claim 16 has been canceled. Claims 1-15 and 17-38 are pending, claims 2, 3 and 17-38 have been withdrawn, and claims 1 and 4-15 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Neves et al (Bioconjugate Chem. 2013;24:934-941.) in view of Azagarsamy et al (ACS Macro Lett. 2013;2:5-9.) and Crapo et al (Biomaterials. 2011;32(12):3233-3243.).
The instant claims recite a method of preparing a decellularized scaffold on an organ or tissue of a mammal comprising an extracellular matrix functionalized with a chemical group that 
Neves teaches imaging of tumor sialylation in live mice based on labeling of tumor glycans with an azido-sugar (p.934 col left – para 2), comprising administering peracetylated azido-labeled N-acetylgalactosamine (Ac4GalNAz, wherein the nutrient is functionalized with a chemical group that is reactive in a biorthogonal chemical reaction) to mice (selecting the mammal) (p.936 col left – para 2), and organ tissues include lung, heart, liver, kidney and skin are harvested from said animals that had been injected with Ac4GalNAz (surgically removing, see page 19 line 9-11 of the instant specification) (p.936 col right – para 2), wherein said administering is by i.p. (intraperitoneal) injection (p.936 col left – para 2).

Neves does not teach the method comprises decellularizing the organ or tissue (claim 1(iv)).
Azagarsamy teaches a method comprises bioorthogonal click reactions. Azagarsamy teaches that bioorthogonal click chemistry is an indispensable tool to create multifaceted cell 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a decellularized scaffold comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, since Neves discloses the method comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, Azagarsamy discloses biorthogonal chemical reactions have become powerful new tools for biomedical scientists, not only to build materials that are cell compatible, highly functional and organized in structure, but more importantly the power of their orthogonality in concert with one another enables the generation of highly complex patterns of biochemical cues within a single cellular scaffold (p.8 col left – last para, col right – first para), and Crapo discloses that decellularized scaffolds are used in regenerative medicine for organ and tissue replacement (p.1 para 1). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to prepare a decellularized scaffold with a reasonable expectation of success.

Regarding limitations of “an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction”, “functionalizing the extracellular matrix of the organ or tissue of the mammal with a chemical group that is reactive in a biorthogonal chemical reaction”, and “wherein the administering of the nutrient to the mammal results in functionalizing the extracellular matrix of the organ or tissue of the mammal with a chemical group that is reactive in a biorthogonal chemical reaction”, Neves does teach the method Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Response to Arguments
Applicant argues that the main purpose of Neves is completely unrelated to research with extracellular matrix, one would not even think to harvest the organs for the purpose of decellularizing them to obtain the functionalized matrix, that there is simply no reason to think that Neves’ extracellular matrix is functionalized to any meaningful degree and Neves provides no motivation to increase the amount of that functionalization, and that Neves does not teach decellularize functionalized extracellular matrix.


Applicant argues that Azagarsamy and Crapo do not remedy the deficiencies of Neves, and do not provide any motivation to decellularize organs with functionalized extracellular matrix.
These arguments are not found persuasive because Azagarsamy and Crapo are relied upon to provide a motivation for the claimed decellularizing step. Neves does teach the method comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, Azagarsamy does teach biorthogonal chemical reactions have become powerful new tools for biomedical scientists, not only to build materials that are cell compatible, highly functional and organized in structure, but more importantly the power of their orthogonality in concert with one another enables the generation of highly complex patterns of biochemical cues within a single cellular scaffold, and Crapo does teach that decellularized scaffolds are used in regenerative medicine for organ and tissue replacement. Therefore, a skill in 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651